 

Exhibit 10.1

SAGE THERAPEUTICS, INC.

AMENDED AND RESTATED 2016 INDUCEMENT EQUITY PLAN

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Sage Therapeutics, Inc. Amended and Restated 2016
Inducement Equity Plan (the “Plan”).  The purpose of the Plan is to enable Sage
Therapeutics, Inc. (the “Company”) and its Subsidiaries to grant equity awards
to individuals who have not previously been an employee or a non-employee
director of the Company or any of its Subsidiaries (or who have had a bona fide
period of non-employment with the Company and its Subsidiaries) to induce them
to accept employment and to provide them with a proprietary interest in the
Company.  It is anticipated that providing such persons with a direct stake in
the Company’s future will assure a closer identification of their interests with
those of the Company and its stockholders, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the
Company.  The Company intends that the Plan be reserved solely for persons to
whom the Company may issue securities without stockholder approval as an
inducement pursuant to Rule 5635(c)(4) of the Marketplace Rules of the Nasdaq
Stock Market, Inc.

The following terms shall be defined as set forth below:

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non‑Employee Directors who
are independent.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Stock Options, Stock Appreciation Rights,
Restricted Stock Units, Restricted Stock Awards, Unrestricted Stock Awards and
Dividend Equivalent Rights.

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

 

--------------------------------------------------------------------------------

 

“Effective Date” means the date on which the Plan is approved by the Board as
set forth in Section 18.

“Eligible Employee” means any individual who was not previously an employee or a
non-employee director of the Company or any of its Subsidiaries (or who has had
a bona fide period of non-employment with the Company and its Subsidiaries) who
is hired as a full or part-time employee by the Company or one of its
Subsidiaries, and for whom the Award is being made as an inducement material to
the individual's entering into such employment.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the New York Stock
Exchange or another national securities exchange, the determination shall be
made by reference to the closing price of the Stock.  If there is no closing
price for such date, the determination shall be made by reference to the last
date preceding such date for which there is a closing price.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Restricted Stock Award” means an Award of shares of Stock subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Restricted Stock Units” means an Award of phantom stock units to a grantee.

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

2

--------------------------------------------------------------------------------

 

“Stock” means the Common Stock, par value $0.0001 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

(a)Administration of Plan.  The Plan shall be administered by the Administrator.

(b)Powers of Administrator.  The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i)to select the individuals to whom Awards may from time to time be granted as
long as such individuals are Eligible Employees;

(ii)to determine the time or times of grant, and the extent, if any, of Stock
Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock
Units, Unrestricted Stock Awards and Dividend Equivalent Rights, or any
combination of the foregoing, granted to any one or more grantees;

(iii)to determine the number of shares of Stock to be covered by any Award;

(iv)to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

(v)to accelerate at any time the exercisability or vesting of all or any portion
of any Award provided that the Administrator generally shall not exercise such
discretion to accelerate Awards subject to Sections 7 and 8 except in the event
of the grantee’s death, disability or retirement, or a change in control of the
Company (including a Sale Event);

(vi)subject to the provisions of Section 5(c), to extend at any time the period
in which Stock Options may be exercised; and

(vii)at any time to adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

3

--------------------------------------------------------------------------------

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

(c)Delegation of Authority to Grant Awards.  Subject to applicable law, and to
the extent consistent with NASDAQ Listing Rule 5635(c)(4), the Administrator, in
its discretion, may delegate to the Chief Executive Officer of the Company all
or part of the Administrator’s authority and duties with respect to the granting
of Awards to Eligible Employees who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act.  Any such delegation by the
Administrator shall include a limitation as to the amount of Awards that may be
granted during the period of the delegation and shall contain specific
guidelines as to the size of the grant for a specific employee level, the
determination of the exercise price and the vesting criteria.  The Administrator
may revoke or amend the terms of a delegation at any time but such action shall
not invalidate any prior actions of the Administrator’s delegate or delegates
that were consistent with the terms of the Plan.

(d)Award Certificate.  Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

(e)Indemnification.  Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles of incorporation or bylaws or any directors’ and officers’ liability
insurance coverage which may be in effect from time to time and/or any
indemnification agreement between such individual and the Company.

(f)Foreign Award Recipients.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees eligible for Awards, the
Administrator, in its sole discretion, shall have the power and authority
to:  (i) determine which Subsidiaries shall be covered by the Plan; (ii)
determine which Eligible Employees outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices) and subject to the NASDAQ Listing Rule
5635(c)(4) and related guidelines and interpretations; provided, however, that
no such subplans and/or modifications shall increase the share limitation
contained in Section 3(a) hereof; and (v) take any action, before or after an
Award is made, that the Administrator determines to be necessary or advisable to
obtain approval or comply with any local governmental regulatory exemptions or
approvals.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law, or NASDAQ Listing
Rule 5635(c).

4

--------------------------------------------------------------------------------

 

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a)Stock Issuable.  The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 3,200,000 shares, subject to adjustment as
provided in Section 3(b).  The shares of Stock underlying any Awards under the
Plan that are forfeited, cancelled, held back upon exercise of an Option or
settlement of an Award to cover the exercise price or tax withholding,
reacquired by the Company prior to vesting, satisfied without the issuance of
Stock or otherwise terminated (other than by exercise or settlement) shall be
added back to the shares of Stock available for issuance under the Plan.  In the
event the Company repurchases shares of Stock on the open market, such shares
shall not be added to the shares of Stock available for issuance under the
Plan.  Subject to such overall limitations, shares of Stock may be issued up to
such maximum number pursuant to any type or types of Award.  The shares
available for issuance under the Plan may be authorized but unissued shares of
Stock or shares of Stock reacquired by the Company.

(b)Changes in Stock.  Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, (ii) the number and kind of shares
or other securities subject to any then outstanding Awards under the Plan, (iii)
the repurchase price, if any, per share subject to each outstanding Restricted
Stock Award, and (iv) the exercise price for each share subject to any then
outstanding Stock Options and Stock Appreciation Rights under the Plan, without
changing the aggregate exercise price (i.e., the exercise price multiplied by
the number of Stock Options and Stock Appreciation Rights) as to which such
Stock Options and Stock Appreciation Rights remain exercisable.  The
Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and the
terms of outstanding Awards to take into consideration cash dividends paid other
than in the ordinary course or any other extraordinary corporate event.  The
adjustment by the Administrator shall be final, binding and conclusive.  No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Administrator in its discretion may make a cash payment
in lieu of fractional shares.

(c)Mergers and Other Transactions.  Except as the Administrator may otherwise
specify with respect to particular Awards in the relevant Award Certificate, in
the case of and subject to the consummation of a Sale Event, the parties thereto
may cause the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree.  To the extent the parties to such Sale Event do not
provide for the assumption, continuation or substitution of Awards, the Plan and
all outstanding Awards

5

--------------------------------------------------------------------------------

 

hereunder will terminate at the effective time of such Sale Event. 
Notwithstanding the foregoing, the Administrator may in its discretion, or to
the extent specified in the relevant Award Certificate, cause certain Awards to
become vested and/or exercisable immediately prior to such Sale Event. In the
event of such termination, (i) the Company shall have the right, but not the
obligation, to make or provide for a cash payment to the grantees holding
Options and Stock Appreciation Rights, in exchange for the cancellation thereof,
in an amount equal to the difference between (A) the Sale Price multiplied by
the number of shares of Stock subject to outstanding Options and Stock
Appreciation Rights (to the extent then exercisable after taking into account
any acceleration thereunder at prices not in excess of the Sale Price) and (B)
the aggregate exercise price of all such outstanding Options and Stock
Appreciation Rights or (ii) each grantee shall be permitted, within a specified
period of time prior to the consummation of the Sale Event as determined by the
Administrator, to exercise all outstanding Options and Stock Appreciation Rights
(to the extent then exercisable) held by such grantee, including those that will
become exercisable upon the consummation of the Sale Event (provided  that such
exercise shall be subject to the consummation of the Sale Event).  The Company
shall also have the right, but not the obligation, to make or provide a cash
payment to the grantees holding other Awards, in exchange for cancellation
thereof an amount equal to the Sale Price multiplied by the number of shares
subject to such Awards, to be paid at the time of the Sale Event or upon the
later vesting of such Awards

SECTION 4.  ELIGIBILITY

Grantees under the Plan will be such Eligible Employees as are selected from
time to time by the Administrator in its sole discretion.

SECTION 5.  STOCK OPTIONS

(a)Award of Stock Options.  The Administrator may grant Stock Options under the
Plan.  Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.  All Stock Options granted under
the Plan shall be non-qualified stock options.

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.  

(b)Exercise Price.  The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than one hundred
percent (100%) of the Fair Market Value on the date of grant.  

(c)Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted.

(d)Exercisability; Rights of a Stockholder.  Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date.  The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option.  An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

6

--------------------------------------------------------------------------------

 

(e)Method of Exercise.  Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased.  Payment of the purchase price may be made by
one or more of the following methods except to the extent otherwise provided in
the Option Award Certificate:

(i)In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(ii)Through the delivery (or attestation to the ownership) of shares of Stock
that are not then subject to restrictions under any Company plan.  Such
surrendered shares shall be valued at Fair Market Value on the exercise date;

(iii)By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or

(iv)By a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Stock issuable upon exercise by the largest whole number
of shares with a Fair Market Value that does not exceed the aggregate exercise
price.

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in the
optionee’s stead in accordance with the provisions of the Stock Option) by the
Company of the full purchase price for such shares and the fulfillment of any
other requirements contained in the Option Award Certificate or applicable
provisions of laws (including the satisfaction of any withholding taxes that the
Company is obligated to withhold with respect to the optionee).  In the event an
optionee chooses to pay the purchase price by previously-owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

SECTION 6.  STOCK APPRECIATION RIGHTS

(a)Award of Stock Appreciation Rights.  The Administrator may grant Stock
Appreciation Rights under the Plan.  A Stock Appreciation Right is an Award
entitling the recipient to receive shares of Stock having a value equal to the
excess of the Fair Market Value of a share of Stock on the date of exercise over
the exercise price of the Stock Appreciation Right multiplied by the number of
shares of Stock with respect to which the Stock Appreciation Right shall have
been exercised.

7

--------------------------------------------------------------------------------

 

(b)Exercise Price of Stock Appreciation Rights.  The exercise price of a Stock
Appreciation Right shall not be less than one hundred percent (100%) of the Fair
Market Value of the Stock on the date of grant.

(c)Grant and Exercise of Stock Appreciation Rights.  Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5 of the Plan.

(d)Terms and Conditions of Stock Appreciation Rights.  Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator.  The term of a Stock Appreciation Right may not
exceed ten years.  The terms and conditions of each such Award shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees.

SECTION 7.  RESTRICTED STOCK AWARDS

(a)Nature of Restricted Stock Awards.  The Administrator may grant Restricted
Stock Awards under the Plan.  A Restricted Stock Award is any Award of Stock
(the “Restricted Shares”) subject to such restrictions and conditions as the
Administrator may determine at the time of grant.  Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives.  The terms and conditions of
each such Award Certificate shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees.

(b)Rights as a Stockholder.  Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Shares and receipt of
dividends.  Unless the Administrator shall otherwise determine, (i)
uncertificated Restricted Shares shall be accompanied by a notation on the
records of the Company or the transfer agent to the effect that they are subject
to forfeiture until such Restricted Shares are vested as provided in Section
7(d) below, and (ii) certificated Restricted Shares shall remain in the
possession of the Company until such Restricted Shares are vested as provided in
Section 7(d) below, and the grantee shall be required, as a condition of the
grant, to deliver to the Company such instruments of transfer as the
Administrator may prescribe.

(c)Restrictions.  Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 15 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Shares that have not vested at the
time of termination shall automatically and without any requirement of notice to
such grantee from or other action by or on behalf of, the Company be deemed to
have been reacquired by the Company at its original purchase price (if any) from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder.  Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.

8

--------------------------------------------------------------------------------

 

(d)Vesting of Restricted Shares.  The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse.  Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed “vested.”

SECTION 8.  RESTRICTED STOCK UNITS

(a)Nature of Restricted Stock Units.  The Administrator may grant Restricted
Stock Units under the Plan.  A Restricted Stock Unit is an Award of stock units
that may be settled in shares of Stock upon the satisfaction of such
restrictions and conditions at the time of grant.  Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives.  The terms and conditions of
each such Award Certificate shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees.  Except in
the case of Restricted Stock Units with a deferred settlement date that complies
with Section 409A, at the end of the vesting period, the Restricted Stock Units,
to the extent vested, shall be settled in the form of shares of
Stock.  Restricted Stock Units with deferred settlement dates are subject to
Section 409A and shall contain such additional terms and conditions as the
Administrator shall determine in its sole discretion in order to comply with the
requirements of Section 409A.

(b)Rights as a Stockholder.  A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the stock units underlying the grantee’s
Restricted Stock Units, subject to the provisions of Section 10 and such terms
and conditions as the Administrator may determine.  

(c)Termination.  Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section SECTION 15.   below, in writing
after the Award is issued, a grantee’s right in all Restricted Stock Units that
have not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

SECTION 9.  UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock.  The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award under the Plan.  

SECTION 10.  DIVIDEND EQUIVALENT RIGHTS

(a)Dividend Equivalent Rights.  A Dividend Equivalent Right may be granted as a
component of an award of Restricted Stock Units, Restricted Stock Award or as a
freestanding award under the Plan.  The terms and conditions of Dividend
Equivalent Rights shall be specified in the Award Certificate.  Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional shares of Stock, which
may thereafter accrue additional equivalents.  Any such reinvestment shall be at

9

--------------------------------------------------------------------------------

 

Fair Market Value on the date of reinvestment or such other price as may then
apply under a dividend reinvestment plan sponsored by the Company, if
any.  Dividend Equivalent Rights may be settled in cash or shares of Stock or a
combination thereof, in a single installment or installments.  A Dividend
Equivalent Right granted as a component of an award of Restricted Stock Units or
Restricted Stock Award with performance vesting shall provide that such Dividend
Equivalent Right shall be settled only upon settlement or payment of, or lapse
of restrictions on, such other Award, and that such Dividend Equivalent Right
shall expire or be forfeited or annulled under the same conditions as such other
Award.

(b)Termination.  Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 15 below, in writing after the
Award is issued, a grantee’s rights in all Dividend Equivalent Rights or
interest equivalents granted as a component of an award of Restricted Stock
Units or Restricted Stock Award that has not vested shall automatically
terminate upon the grantee’s termination of employment (or cessation of service
relationship) with the Company and its Subsidiaries for any reason.

SECTION 11.  Transferability of Awards

(a)Transferability.  Except as provided in Section 11(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity.  No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order.  No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

(b)Administrator Action.  Notwithstanding Section 11(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee)
may transfer his or her Stock Options to his or her immediate family members, to
trusts for the benefit of such family members, or to partnerships in which such
family members are the only partners, provided that the transferee agrees in
writing with the Company to be bound by all of the terms and conditions of this
Plan and the applicable Award.  In no event may an Award be transferred by a
grantee for value.

(c)Family Member.  For purposes of Section 11(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
fifty percent (50%) of the beneficial interest, a foundation in which these
persons (or the grantee) control the management of assets, and any other entity
in which these persons (or the grantee) own more than fifty percent (50%) of the
voting interests.

10

--------------------------------------------------------------------------------

 

(d)Designation of Beneficiary.  Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death.  Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the
Administrator.  If no beneficiary has been designated by a deceased grantee, or
if the designated beneficiaries have predeceased the grantee, the beneficiary
shall be the grantee’s estate.

SECTION 12.  TAX WITHHOLDING

(a)Payment by Grantee.  Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such
income.  The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the grantee.  The Company’s obligation to deliver evidence of book entry
(or stock certificates) to any grantee is subject to and conditioned on tax
withholding obligations being satisfied by the grantee.

(b)Payment in Stock.  Subject to approval by the Administrator, the Company’s
minimum required tax withholding obligation may be satisfied, in whole or in
part, by the Company withholding from shares of Stock to be issued pursuant to
any Award a number of shares with an aggregate Fair Market Value (as of the date
the withholding is effected) that would satisfy the withholding amount due.  The
Administrator may also require Awards to be subject to mandatory share
withholding up to the required withholding amount.  For purposes of share
withholding, the Fair Market Value of withheld shares shall be determined in the
same manner as the value of Stock includible in income of the Participants.

SECTION 13.  Section 409A awards

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

11

--------------------------------------------------------------------------------

 

SECTION 14.  TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

(a)Termination of Employment.  If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for
purposes of the Plan.

(b)For purposes of the Plan, the following events shall not be deemed a
termination of employment:

(i)a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(ii)an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

SECTION 15.  AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(b) or 3(c), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Stock
Options or Stock Appreciation Rights in exchange for cash. Nothing in this
Section 15 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(b) or 3(c).

SECTION 16.  STATUS OF PLAN

With respect to the portion of any Award that has not been settled or exercised
and any payments in cash, Stock or other consideration not received by a
grantee, a grantee shall have no rights greater than those of a general creditor
of the Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

SECTION 17.  GENERAL PROVISIONS

(a)No Distribution.  The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

12

--------------------------------------------------------------------------------

 

(b)Delivery of Stock Certificates.  Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company.  Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records).  Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded.  All Stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded.  The Administrator may place
legends on any Stock certificate to reference restrictions applicable to the
Stock.  In addition to the terms and conditions provided herein, the
Administrator may require that an individual make such reasonable covenants,
agreements, and representations as the Administrator, in its discretion, deems
necessary or advisable in order to comply with any such laws, regulations, or
requirements.  The Administrator shall have the right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.  

(c)Stockholder Rights.  Until Stock is deemed delivered in accordance with
Section 17(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

(d)Other Compensation Arrangements; No Employment Rights.  Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases.  The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

(e)Trading Policy Restrictions.  Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.

(f)Clawback Policy.  Awards under the Plan shall be subject to the Company’s
clawback policy, as in effect from time to time.

13

--------------------------------------------------------------------------------

 

SECTION 18.  EFFECTIVE DATE OF PLAN

This Plan shall become effective upon approval of the Plan by the Board in
accordance with applicable state law, the Company’s bylaws and articles of
incorporation, and applicable stock exchange rules or pursuant to written
consent.  No grants of Stock Options and other Awards may be made hereunder
after the tenth anniversary of the Effective Date.

SECTION 19.  GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

DATE APPROVED BY BOARD OF DIRECTORS:  December 15, 2016

DATE AMENDED AND RESTATED BY BOARD OF DIRECTORS: September 20, 2018

 

 

14

--------------------------------------------------------------------------------

 

NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER SAGE THERAPEUTICS, INC.
AMENDED AND RESTATED 2016 INDUCEMENT EQUITY PLAN

 

Name of Grantee:

 

 

 

 

 

No. of Option Shares:

 

 

 

 

 

Option Exercise Price per Share:

 

$

 

 

 

 

[FMV on Grant Date]

 

 

 

Expiration Date:

 

 

 

Pursuant to the Sage Therapeutics, Inc. Amended and Restated 2016 Inducement
Equity Plan, as amended through the date hereof (the “Plan”), Sage Therapeutics,
Inc. (the “Company”) hereby grants to the Optionee named above an option (the
“Stock Option”) to purchase on or prior to the Expiration Date specified above
all or part of the number of shares of Common Stock, par value $0.0001 per share
(the “Stock”) of the Company specified above at the Option Exercise Price per
Share specified above subject to the terms and conditions set forth herein and
in the Plan.  This Stock Option has been granted as an inducement pursuant to
Rule 5635(c)(4) of the Marketplace Rules of the Nasdaq Stock Market, Inc.  This
Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended.

1.Exercisability Schedule.  No portion of this Stock Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as Optionee remains an employee of the Company or a
Subsidiary on such dates:

Incremental Number of
Option Shares Exercisable

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 

--------------------------------------------------------------------------------

 

2.Manner of Exercise.

(a)The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been

2

--------------------------------------------------------------------------------

 

entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.

3.Termination of Employment.  If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.

(a)Termination Due to Death.  If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)Termination Due to Disability.  If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date, to the extent exercisable
on the date of such disability, may thereafter be exercised by the Optionee for
a period of 12 months from the date of disability or until the Expiration Date,
if earlier.  Any portion of this Stock Option that is not exercisable on the
date of disability shall terminate immediately and be of no further force or
effect.

(c)Termination for Cause.  If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) the Optionee’s dishonest statements or
acts with respect to the Company or any affiliate of the Company, or any of the
Company’s current or prospective customers, suppliers vendors or other third
parties with which such entity does business; (ii) the Optionee’s commission of
(A) a felony or (B) any misdemeanor involving moral turpitude, deceit,
dishonesty or fraud; (iii) the Optionee’s failure to perform his assigned duties
and responsibilities to the reasonable satisfaction of the Company which failure
continues, in the reasonable judgment of the Company, after written notice given
to the grantee by the Company; (iv) the Optionee’s gross negligence, willful
misconduct or insubordination with respect to the Company or any affiliate of
the Company; or (v) the Optionee’s material violation of any provision of any
agreement(s) between the Optionee and the Company relating to noncompetition,
nondisclosure and/or assignment of inventions.

3

--------------------------------------------------------------------------------

 

(d)Other Termination.  If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier.  Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

 

4.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in  Section 2(b)
of the Plan.  Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

 

5.Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.Tax Withholding.  The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.

7.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

8.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

9.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  

4

--------------------------------------------------------------------------------

 

By entering into this Agreement, the Optionee (i) authorizes the Company to
collect, process, register and transfer to the Relevant Companies all Relevant
Information; (ii) waives any privacy rights the Optionee may have with respect
to the Relevant Information; (iii) authorizes the Relevant Companies to store
and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.

10.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
addresss as one party may subsequently furnish to the other party in writing.

 

SAGE THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

RESTRICTED STOCK AWARD AGREEMENT
UNDER THE SAGE THERAPEUTICS, INC.
AMENDED AND RESTATED 2016 INDUCEMENT EQUITY PLAN

 

Name of Optionee:

 

 

 

 

 

No. of Shares:

 

 

 

 

 

Grant Date:

 

 

 

Pursuant to the Sage Therapeutics, Inc. Amended and Restated 2016 Inducement
Equity Plan (the “Plan”) as amended through the date hereof, Sage Therapeutics,
Inc. (the “Company”) hereby grants a Restricted Stock Award (an “Award”) to the
Grantee named above.  Upon acceptance of this Award, the Grantee shall receive
the number of shares of Common Stock, par value $0.0001 per share (the “Stock”)
of the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan.  The Company acknowledges the receipt from the
Grantee of consideration with respect to the par value of the Stock in the form
of cash, past or future services rendered to the Company by the Grantee or such
other form of consideration as is acceptable to the Administrator.  This Award
has been granted as an inducement pursuant to Rule 5635(c)(4) of the Marketplace
Rules of the Nasdaq Stock Market, Inc.  

 

1.Award.  The shares of Restricted Stock awarded hereunder shall be issued and
held by the Company’s transfer agent in book entry form, and the Grantee’s name
shall be entered as the stockholder of record on the books of the
Company.  Thereupon, the Grantee shall have all the rights of a stockholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Paragraph 2 below.  The Grantee
shall (i) sign and deliver to the Company a copy of this Award Agreement and
(ii) deliver to the Company a stock power endorsed in blank.

 

2.Restrictions and Conditions.

(a)Any book entries for the shares of Restricted Stock granted herein shall bear
an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

(b)Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c)If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of shares of Restricted Stock granted herein, all shares of
Restricted Stock shall immediately and automatically be forfeited and returned
to the Company.

 

--------------------------------------------------------------------------------

 

3.Vesting of Restricted Stock.  The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates.  If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.

 

Incremental Number
of Shares Vested

Vesting Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.

4.Dividends.  Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan.  Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

6.Transferability.  This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7.Tax Withholding.  The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.  Except in the case where an election is made
pursuant to Paragraph 8 below, the Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued or released by the
transfer agent a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.

8.Election Under Section 83(b).  The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the Grant Date of this Award, file
with the Internal Revenue Service and the Company an election under Section
83(b) of the Internal Revenue Code.  In the event the Grantee makes such an
election, he or she agrees to provide a copy of the

2

--------------------------------------------------------------------------------

 

election to the Company.  The Grantee acknowledges that he or she is responsible
for obtaining the advice of his or her tax advisors with regard to the Section
83(b) election and that he or she is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents with
regard to such election.

9.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

10.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

11.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

12.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

SAGE THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE SAGE THERAPEUTICS, INC.
AMENDED AND RESTATED 2016 INDUCEMENT EQUITY PLAN

 

Name of Grantee:

 

 

 

 

 

No. of Restricted Stock Units:

 

 

 

 

 

Grant Date:

 

 

 

Pursuant to the Sage Therapeutics, Inc. Amended and Restated 2016 Inducement
Equity Plan, as amended through the date hereof (the “Plan”), Sage Therapeutics,
Inc. (the “Company”) hereby grants an award of the number of Restricted Stock
Units listed above (an “Award”) to the Grantee named above.  Each Restricted
Stock Unit shall relate to one share of Common Stock, par value $0.0001 per
share (the “Stock”) of the Company.  This Award has been granted as an
inducement pursuant to Rule 5635(c)(4) of the Marketplace Rules of the Nasdaq
Stock Market, Inc.  

1.Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2.Vesting of Restricted Stock Units.  The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Dates.  If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 1 shall lapse only
with respect to the number of Restricted Stock Units specified as vested on such
date.

 

Incremental Number of
Restricted Stock Units Vested

Vesting Date

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

3.Termination of Employment.  If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 2 above,
any Restricted Stock Units

 

--------------------------------------------------------------------------------

 

that have not vested as of such date shall automatically and without notice
terminate and be forfeited, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Restricted Stock Units.

4.Issuance of Shares of Stock.  As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6.Tax Withholding.   The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.  The Company shall have the authority to cause
the required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.

7.Section 409A of the Code.  This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

8.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

9.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

10.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process,

2

--------------------------------------------------------------------------------

 

register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Grantee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

11.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

SAGE THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3